Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on July 13, 2022.
Claims 1-28 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-28 (corresponding to Species I depicted in Figs. 1A-15C and 17) in the reply filed on July 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “a virtual circle” renders the claim indefinite because it is unclear what shape is being claimed. The meets and bounds of a virtual shape are not disclosed.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 26, the limitation “or the knives” renders the claim indefinite because no knives were previously mentioned in claim 1 from which the claim depends. Only a single knife is previously mentioned.
Claims 2-28 are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 13-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettori et al. (US Pub. No. 2017/0305096 A1, herein, Dettori) in view of R. E. Rosewarne (US Patent No. 1,242,478, herein, Rosewarne).
Regarding claim 1, Dettori discloses a system (1 – Fig. 1) for producing lengths of tube (A1 – Fig. 1A), such as drinking straws, from helically wound strips (S1, S2), said system comprising: 
a mandrel (5), 
a winding device (3) for helically winding strips around the mandrel to form a base tube (T) moving away from the mandrel at a tube speed (See arrow fT in Fig. 1A), 
a strip suppling device for supplying the strips to the winding device (“the strips…are supplied to the mandrel 5” – Para [0029]), 
a cutting device (7) for cutting the base tube at a predetermined length to form the lengths of tube (A1) while the base tube is moving in a tube direction (fT) at the tube speed (“longitudinal feeding speed of the tube T” – Para [0032]), wherein: 
the cutting device comprises a knife (9) which is movable along a knife trajectory (see arrow fx in Figs. 1A-4), 
the knife trajectory comprises a cutting part in which the knife is moved over the knife axial distance in the tube direction (“the cutting blade 9…moves according to fx parallel to the axis A-A” – Para [0032]), 
the knife trajectory further comprises a retrieving part in which the knife is moved over the knife axial distance and opposite to the tube direction (“the rotating cutting blade 9 can move backwards according to fx, with a movement opposite to the feeding direction fT” – Para [0032]), 
the cutting device is configured to cut the base tube with the knife moving along the cutting part of the knife trajectory (Para [0032]), 
the cutting device comprises: 
a second displacement unit (13, 15) configured to displace the knife over the knife axial distance in the tube direction and opposite thereto (Para [0037]-[0039]), and 
a knife displacement drive (23) which is operatively coupled to the second displacement unit (Para [0040]) and to move the knife over at least part of the knife axial distance in the tube direction at an axial knife speed equal to the tube speed (“at a speed equal to the longitudinal feeding speed of the tube”) when the knife moves along the cutting part of the knife trajectory and cuts the base tube (Para [0032]).
Dettori does not expressly a knife which is movable along a knife trajectory surrounding a centre axis and extending over a knife axial distance along the centre axis, 
the knife trajectory forms, when viewed in a direction of the centre axis, a virtual circle having a knife radius distance and a circle centre coinciding with the centre axis, 
the knife trajectory comprises a cutting part in which the knife is moved over the knife axial distance in the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, 
the knife trajectory further comprises a retrieving part in which the knife is moved over the knife axial distance and opposite to the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, 
a first displacement unit configured to displace the knife around the centre axis and, when viewed in the direction of centre axis, along the virtual circle, 
and a knife displacement drive which is operatively coupled to the first displacement unit and configured to move the knife, when viewed in the direction of the centre axis, along the virtual circle at a rotational knife speed.
Rosewarne teaches a knife (15 – Fig. 1) which is movable along a knife trajectory (circular path of cam wheel 14 as seen in Fig. 2) surrounding a centre axis (center of 9 in Fig. 2) and extending over a knife axial distance along the centre axis (“capable of sliding axially” – Pg 2, lns 30-31) (Pg 1, lns 16-27), 
the knife trajectory forms, when viewed in a direction of the centre axis, a virtual circle having a knife radius distance and a circle centre coinciding with the centre axis (See Fig. 2), 
the knife trajectory comprises a cutting part (“when they intersect the guide spout” – Pg 3, lns45-8) in which the knife is moved over the knife axial distance in the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, 
the knife trajectory further comprises a retrieving part (“during a non-severing interval” – Pg 3, lns 49-50) in which the knife is moved over the knife axial distance and opposite to the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, 
a first displacement unit (18, 19 – Figs. 1 and 3) configured to displace the knife around the centre axis and (Pg 2, lns 40-50), when viewed in the direction of centre axis, along the virtual circle, 
and a knife displacement drive which is operatively coupled to the first displacement unit and configured to move the knife (“the gear 19 is driven from a suitable source” – Pg 2, lns 47-50), when viewed in the direction of the centre axis, along the virtual circle at a rotational knife speed.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori with a knife which is movable along a knife trajectory surrounding a centre axis and extending over a knife axial distance along the centre axis, the knife trajectory forms, when viewed in a direction of the centre axis, a virtual circle having a knife radius distance and a circle centre coinciding with the centre axis, the knife trajectory comprises a cutting part in which the knife is moved over the knife axial distance in the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, the knife trajectory further comprises a retrieving part in which the knife is moved over the knife axial distance and opposite to the tube direction while, when viewed in the direction of the centre axis, moving along the virtual circle, a first displacement unit configured to displace the knife around the centre axis and, when viewed in the direction of centre axis, along the virtual circle, and a knife displacement drive which is operatively coupled to the first displacement unit and configured to move the knife, when viewed in the direction of the centre axis, along the virtual circle at a rotational knife speed as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 2, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting device comprises a counterweight (Rosewarne, 15) which is movable along the knife trajectory (Rosewarne, Fig. 2) or at a counterweight trajectory at a constant counterweight distance from the knife trajectory to balance the movement of the knife along the trajectory.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori with a counterweight which is movable along the knife trajectory as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.
Examiner the other knife blade to be equivalent to a counterweight since the elected embodiment of the claimed invention discloses that the knives have the function of acting as counterweights.

Regarding claim 3, Dettori in view of Rosewarne teaches the system as recited above, wherein the counterweight is a further knife (Rosewarne, 15) which is movable along the knife trajectory and configured to cut the base tube (Rosewarne, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the counterweight is a further knife which is movable along the knife trajectory and configured to cut the base tube as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.
Regarding claim 4, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting device comprises multiple knives (Rosewarne, 15, “plural number of cutters” – Pg 2, ln 55) which are movable along the knife trajectory to cut the base tube and the first displacement unit and the second displacement unit are configured to continuously displace a same number of knives along the cutting part of the knife trajectory as displaced along the retrieving part of the knife trajectory (“continuity of motion of the moving parts” – Rosewarne, Pg 1, lns 30-32).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so the cutting device comprises multiple knives which are movable along the knife trajectory to cut the base tube and the first displacement unit and the second displacement unit are configured to continuously displace a same number of knives along the cutting part of the knife trajectory as displaced along the retrieving part of the knife trajectory as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 5, Dettori in view of Rosewarne teaches the system as recited above, wherein the knives are, when viewed in the direction of the centre axis, located at an equal distance from each other along the virtual circle (Rosewarne, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the knives are, when viewed in the direction of the centre axis, located at an equal distance from each other along the virtual circle as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 6, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting device comprises an even number of knives (Rosewarne, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the cutting device comprises an even number of knives as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 7, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting part and the retrieving part of the knife trajectory are, when viewed in the direction of the centre axis, located at opposite sides of the virtual circle (Rosewarne, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the cutting part and the retrieving part of the knife trajectory are, when viewed in the direction of the centre axis, located at opposite sides of the virtual circle as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 8, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting part of the knife trajectory has a cutting part length, the retrieving part of the knife trajectory has a retrieving part length, and the retrieving part length is equal to the cutting part length (Rosewarne, Figs. 1 and 2, Pg 3, lns 38-53).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the cutting part of the knife trajectory has a cutting part length, the retrieving part of the knife trajectory has a retrieving part length, and the retrieving part length is equal to the cutting part length as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 9, Dettori in view of Rosewarne teaches the system as recited above, wherein the second displacement unit is configured to move the knife at an axial knife speed equal to the tube speed and opposite (see Dettori, double arrow fx) to the tube direction when the knife moves along the retrieving part of the knife trajectory (Dettori, Para [0032] and [0037]-[0039]).

Regarding claim 10, Dettori in view of Rosewarne teaches the system as recited above, wherein: the cutting part of the knife trajectory starts at a cutting part starting position on the knife trajectory and ends at a cutting part ending position on the knife trajectory, the retrieving part of the retrieving trajectory starts at a retrieving part starting position on the knife trajectory and ends at a retrieving part ending position on the knife trajectory, the retrieving part ending position and cutting part starting position coincide, and the cutting part ending position and the retrieving part starting position coincide (Rosewarne, Figs. 1 and 2, Pg 3, lns 38-53).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the cutting part of the knife trajectory starts at a cutting part starting position on the knife trajectory and ends at a cutting part ending position on the knife trajectory, the retrieving part of the retrieving trajectory starts at a retrieving part starting position on the knife trajectory and ends at a retrieving part ending position on the knife trajectory, the retrieving part ending position and cutting part starting position coincide, and the cutting part ending position and the retrieving part starting position coincide as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 11, Dettori in view of Rosewarne teaches the system as recited above, wherein the knife trajectory has, when viewed in a transverse direction extending perpendicular to the centre axis, an oval like shape (Rosewarne, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the knife trajectory has, when viewed in a transverse direction extending perpendicular to the centre axis, an oval like shape as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 13, Dettori in view of Rosewarne teaches the system as recited above, wherein the knife is a rotating knife having a rotation axis extending parallel to the centre axis (see Rosewarne, 23 in Fig. 3, Pg 2, lns 104-107).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the knife is a rotating knife having a rotation axis extending parallel to the centre axis as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 14, Dettori in view of Rosewarne teaches the system as recited above, wherein: the knife is operatively attached to a knife rotation gear wheel (Rosewarne, 24) surrounding the rotation axis of said knife, the cutting device comprises a knife rotation gear ring (Rosewarne, 29) engaging the knife rotation gear wheel of the knife and having a knife rotation ring centre coinciding with the centre axis, and the knife rotation gear wheel and the knife rotation gear ring cooperate to rotate the knife about its rotation axis when the knife is, when viewed in the direction of the centre axis, moved along the virtual circle (Rosewarne, Figs. 1 and 3, Pg 2, lns 94-11).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the knife is operatively attached to a knife rotation gear wheel surrounding the rotation axis of said knife, the cutting device comprises a knife rotation gear ring engaging the knife rotation gear wheel of the knife and having a knife rotation ring centre coinciding with the centre axis, and the knife rotation gear wheel and the knife rotation gear ring cooperate to rotate the knife about its rotation axis when the knife is, when viewed in the direction of the centre axis, moved along the virtual circle as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 15, Dettori in view of Rosewarne teaches the system as recited above, wherein the knife rotation gear ring is rotatable about the knife rotation ring centre and the cutting device comprises a knife rotation drive (“a suitable source” – Rosewarne Pg 2 lns 47-48) configured to rotate the knife rotation gear ring (via 8) about the knife rotation ring centre in order to control a rotational cutting speed with which the knife rotates around its rotation axis.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the knife rotation gear ring is rotatable about the knife rotation ring centre and the cutting device comprises a knife rotation drive configured to rotate the knife rotation gear ring about the knife rotation ring centre in order to control a rotational cutting speed with which the knife rotates around its rotation axis as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 16, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting device is configured to move the knife through only part of the base tube when the knife is moved along the cutting part of the knife trajectory (Dettori, Para [0032]).

Regarding claim 17, Dettori in view of Rosewarne teaches the system as recited above, wherein the winding device is configured to rotate the base tube around the mandrel (Dettori, Para [0027]-[0029]).

Regarding claim 18, Dettori in view of Rosewarne teaches the system as recited above, wherein the system comprises a tube support (Rosewarne, 11 – Fig. 3) configured to hold the base tube in the knife trajectory.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the cutting device of the system disclosed by Dettori so that the system comprises a tube support configured to hold the base tube in the knife trajectory as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 19, Dettori in view of Rosewarne teaches the system as recited above, wherein the tube direction is parallel to the centre axis (Dettori, Figs. 1 and 1A).

Regarding claim 20, Dettori in view of Rosewarne teaches the system as recited above, wherein the base tube comprises a longitudinal tube axis extending parallel to the centre axis (Dettori, Figs. 1 and 1A).

Regarding claim 21, Dettori in view of Rosewarne teaches the system as recited above, wherein the mandrel has an elongate form defining a longitudinal mandrel axis extending in line with the tube direction (Dettori, Figs. 1 and 1A).

Regarding claim 22, Dettori in view of Rosewarne teaches the system as recited above, wherein the strip supplying device is configured to supply paper strips (“a web material, like tissue paper” – Dettori, Para [0025]) and the winding device is configured to helically wind the paper strips around the mandrel (Dettori, Para [0027]-[0029]).

Regarding claim 23, Dettori in view of Rosewarne teaches the system as recited above, wherein the strip supplying device is configured to supply only paper strips (Dettori, Para [0025]).

Regarding claim 24, Dettori in view of Rosewarne teaches the system as recited above, wherein: the system comprises a controller having a first communication connection with the winding device and a second communication connection with the knife displacement drive, and the controller is configured to control the tube speed with which the base tube moves away from the mandrel and the rotational knife speed with which the knife is, when viewed in direction of the centre axis, moved along the virtual circle (“an economical system…to be programmed and controlled” – Dettori, Para [0061]).

Regarding claim 25, Dettori in view of Rosewarne teaches the system as recited above, wherein the controller comprises a third communication connection with the knife rotation drive and the controller is configured to control the rotational cutting speed with which the knife rotates around its rotation axis by adjusting the rotation of the knife rotation gear ring about the knife rotation ring centre (“an economical system…to be programmed and controlled” – Dettori, Para [0061]).

Regarding claim 26, Dettori in view of Rosewarne teaches the system as recited above, wherein the cutting device is configured to move a cutting area (cutting edge of Dettori, 9) of the knife (or the knives) along the knife trajectory.

Regarding claim 27, Dettori in view of Rosewarne teaches a method for producing lengths of tube, such as drinking straws, with a system according to claim 1, said method comprising: 
supplying strips (Dettori, S1, S2) with the strip supplying device to the winding device and helically winding said strips around the mandrel (“the strips…are supplied to the mandrel 5” – Dettori, Para [0029]) to form a base tube (Dettori, T) moving away from the mandrel at a tube speed (See arrow fT in Dettori, Fig. 1A), 
cutting the base tube at a predetermined length (Dettori, A1) with the cutting device (Dettori, 7) while the base tube is moving in a tube direction (Dettori, fT) at the tube speed and the knife (Dettori, 9) of the cutting device is moved along the cutting part of the knife trajectory (see arrow fx in Dettori, Figs. 1A-4), and 
driving the first displacement unit (Rosewarne, 18, 19 – Figs. 1 and 3) and the second displacement unit (Dettori, 13, 15) with the knife displacement drive (Dettori, 23) to move the knife (Rosewarne, 15), when viewed in the direction of the centre axis, along the virtual circle (circular path of cam wheel 14 as seen in Rosewarne, Fig. 2) at a rotational knife speed (“the gear 19 is driven from a suitable source” – Rosewarne, Pg 2, lns 47-50) and to move the knife over at least part of the knife axial distance in the tube direction at an axial knife speed equal to the tube speed (“at a speed equal to the longitudinal feeding speed of the tube” - Dettori) when the knife moves along the cutting part of the knife trajectory and cuts the base tube (Dettori, Para [0032] and [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Dettori with the step of driving the first displacement unit to move the knife, when viewed in the direction of the centre axis, along the virtual circle at a rotational knife speed as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Regarding claim 28, Dettori in view of Rosewarne teaches the system as recited above, wherein the axial knife speed is equal to the tube speed when the knife moves along the cutting part of the knife trajectory and cuts the base tube (Rosewarne, Pg 2, lns 27-50).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Dettori so that the axial knife speed is equal to the tube speed when the knife moves along the cutting part of the knife trajectory and cuts the base tube as taught by Rosewarne in order to further increase the speed in which the system continuously produces lengths of tube.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 23, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731